Corrected: August 9, 2007

                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                      2007-1091
                               (Serial No. 09/910,654)




                             IN RE RODGER BURROWS


       Richard M. Saccocio, Richard M. Saccocio, P.A., of Plantation, Florida, argued
for appellant.

       Nathan K. Kelley, Associate Solicitor, United States Patent and Trademark
Office, of Arlington, Virginia, argued for the Director of the United States Patent and
Trademark Office. With him on the brief was William LaMarca, Associate Solicitor. Of
counsel was Stephen Walsh, Acting Solicitor.

Appealed from:      United States Patent and Trademark Office
                    Board of Patent Appeals and Interferences
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                        2007-1091
                                 (Serial No. 09/910,654)


                              IN RE RODGER BURROWS




                                    Judgment
ON APPEAL from the         UNITED STATES PATENT AND TRADEMARK OFFICE,
                           BOARD OF PATENT APPEALS AND INTERFERENCES

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, SCHALL, Circuit Judges, FARNAN, JR., District Judge 1 ).



                           AFFIRMED. See Fed. Cir. R. 36.



                                          ENTERED BY ORDER OF THE COURT




DATED: August 9, 2007                    /s/ Jan Horbaly
                                         Jan Horbaly, Clerk




1
       Honorable Joseph J. Farnan, Jr., District Judge, United States District Court for
the District of Delaware, sitting by designation.